DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 11/30/2020.
2.	Claims 1, 2, 5-9, 11-13, 15-19 have been presented. 
3. 	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
4. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments and Amendments
5.	Applicant’s arguments, see (page 2-3 remarks), filed on 11/20/2020, with respect to the rejection of independent claims 1-20 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-20 has been withdrawn.
Allowable Subject Matter 
6.	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 8, and 15: the closest prior arts to the claimed features of the invention found by examiner are Wen Zhao (US 20200213849), Praveen Muley (US 8868745).
	Zhao is directed to methods and systems for management and control of wireless hotspot activity of one or more access points supporting multiple radios. Methods, systems, and computer readable media may be operable to manage and control wireless hotspot activity on one or more access points supporting multiple radios. A DHCP Relay agent may receive a DHCP request from a device seeking to join a hotspot service. The DHCP Relay agent may compare the number of devices currently connected to the hotspot service over its resident broadband gateway to a limit of connected devices for hotspot service over that gateway.
	Muley is directed to the forwarding entries in the route tables describe how packets conveyed over associated VPNs are to be forwarded between the service provider network and customer equipment systems. The disclosed system provides a configuration process for the route table including a route count limit as a parameter. The route count limit parameter provided through the configuration 
	However the cited arts alone or in combination fail to teach a hypervisor to secure a dynamic host configuration protocol (DHCP) server against unauthorized client attacks in a software defined networking environment, the method comprising: determining a count of sub-interfaces implemented on an interface card of a virtual machine; setting a count of unique client identifiers for the virtual machine to zero; determining a current count of the unique client identifiers by incrementing the count of the unique client identifiers based on a number of client identifiers included in the DHCP request; determining whether the current count of the unique client identifiers exceeds the count of the sub-interfaces implemented on the interface card of the virtual machine; and in response to determining that the current count of the unique client identifiers does not exceed the count of the sub-interfaces implemented on the interface card of the virtual machine.
Therefore, independent claims 1, 8, and 15 are allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.



/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491